                        Case 3:19-cv-03046-JST Document 25 Filed 06/17/19 Page 1 of 2


            1    THEANE EVANGELIS, SBN 243570
                   tevangelis@gibsondunn.com
            2    DHANANJAY S. MANTHRIPRAGADA, SBN 254433
                   dmanthripragada@gibsondunn.com
            3    GIBSON, DUNN & CRUTCHER LLP
                 333 South Grand Avenue
            4      Los Angeles, CA 90071-3197
                   Telephone: 213.229.7000
            5      Facsimile: 213.229.7520
            6    MICHELE L. MARYOTT, SBN 191993
                   mmaryott@gibsondunn.com
            7    GIBSON, DUNN & CRUTCHER LLP
                 3161 Michelson Drive
            8    Irvine, CA 92612-4412
                 Telephone:   949.451.3800
            9    Facsimile:   949.451.4220
          10     Attorneys for POSTMATES INC.
          11     KEITH A. CUSTIS (#218818)
                   kcustis@custislawpc.com
          12     CUSTIS LAW, P.C.
                 1875 Century Park East, Suite 700
          13     Los Angeles, California 90067
                 (213) 863-4276
          14
                 ASHLEY KELLER (pro hac vice)
          15       ack@kellerlenkner.com
                 TRAVIS LENKNER (pro hac vice)
          16       tdl@kellerlenkner.com
                 MARQUEL REDDISH (pro hac vice)
          17       mpr@kellerlenkner.com
                 KELLER LENKNER LLC
          18     150 N. Riverside Plaza, Suite 4270
                 Chicago, Illinois 60606
          19     (312) 741-5220
          20     Attorneys for Plaintiffs
          21
                                                 UNITED STATES DISTRICT COURT
          22
                                              NORTHERN DISTRICT OF CALIFORNIA
          23
                 DEVAN COSTA and AHMED                         CASE NO. 3:19-cv-03046-JST
          24     WADSWORTH,
                                                               [PROPOSED] ORDER RE JOINT
          25                            Plaintiffs,            STIPULATION TO VACATE HEARING
                                                               DATE AND STAY BRIEFING
          26            v.                                     SCHEDULE
          27     POSTMATES INC.,
                                                               Judge: Hon. Jon S. Tigar
          28                            Defendant.             Reserved Hearing Date: July 11, 2019
                                                               Action Filed: June 3, 2019
Gibson, Dunn &
                                                               Trial Date: None Set
Crutcher LLP

                        JOINT STIPULATION TO RESCHEDULE HEARING DATE AND AMEND BRIEFING SCHEDULE
                        Case 3:19-cv-03046-JST Document 25 Filed 06/17/19 Page 2 of 2


            1                                              [PROPOSED] ORDER
            2
                        PURSUANT TO STIPULATION, IT IS ORDERED:
            3
                         1.        The July 11, 2019 hearing on Plaintiffs’ Motion for Partial Summary Judgment is
            4
                 vacated without prejudice, and Plaintiff may renotice its Motion for Partial Summary Judgment upon
            5
                 the Court’s denial of Postmates’ Motion to Compel Arbitration and Stay Civil Proceedings (if such a
            6
                 denial occurs);
            7
                        2.         The deadline for Postmates to file an opposition to Plaintiffs’ Motion for Partial
            8
                 Summary Judgment shall be 14 days following the date on which Plaintiffs renotice their Motion for
            9
                 Partial Summary Judgment pursuant to Paragraph 1;
          10
                        3.         The deadline for Plaintiffs to file a reply in support of their Motion for Partial
          11
                 Summary Judgment shall be 7 days following the date of Postmates’ filing of an opposition thereto.
          12
                        4.         Both parties reserve all rights to oppose or support their respective Motions, and to
          13
                 seek any other appropriate relief.
          14

          15
                 Dated: ____________,
                           June 17    2019
          16                                                          Honorable Jon S. Tigar

          17

          18

          19

          20

          21

          22

          23

          24

          25

          26

          27

          28

Gibson, Dunn &
Crutcher LLP

                       [PROPOSED] ORDER RE JOINT STIPULATION TO RESCHEDULE HEARING DATE AND AMEND
                                                     BRIEFING SCHEDULE
